Citation Nr: 0916336	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-13 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Initial rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued in June 2005 
in which the RO granted service connection and assigned an 
initial rating of 30 percent for PTSD, effective June 4, 
2004.  The Veteran perfected an appeal with regard to the 
initial disability rating assigned.  The Board notes that the 
Veteran filed a claim for individual unemployability in July 
2005.  The RO denied that claim in a decision issued in 
February 2007.  However, the Veteran did not properly appeal 
that rating decision and the only issue before the Board is 
the one listed on the title page. 


FINDING OF FACT

Since service connection, the Veteran's PTSD has been 
productive of such symptomatology as nightmares and chronic 
sleeping problems, hypervigilance, anxiety, tension, 
nervousness, moderate to severe depression, anger and 
irritability, avoidant behavior, and intrusive thoughts 
occurring sometimes; but has not been productive of such 
symptomatology as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to May 30, 2008, when 
38 C.F.R. § 3.159 was revised, in part, proper notice 
included asking the claimant to provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  Proper notice should be 
provided to a claimant before the initial unfavorable 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO's June 2004 notice letter described the evidence 
necessary to substantiate a claim for service connection, and 
met all of the requirements noted above, including informing 
the Veteran to provide any evidence in his possession that 
pertains to the claim, consistent with the law in effect at 
that time.  This notification would also apply to the 
"downstream" issue of entitlement to an earlier initial 
disability rating and effective date.  See VAOPGCPREC 8-03.  
In addition, in a March 2006 letter, the RO provided notice 
as to how disability ratings and effective dates are assigned 
and the type of evidence that impacts these types of 
determinations, consistent with the United States Court of 
Appeals for Veterans Claims (Court) decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Subsequently, the RO readjudicated the claim and issued a 
March 2007 statement of the case (SOC) and a September 2008 
supplemental SOC.  To whatever extent the decision in 
Dingess/Hartman requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
initial disability rating claims, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  As the appeal is being denied herein, any such 
issues are moot.


The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, reports of VA examinations, and statements 
and records from the Veteran's private treatment providers.  
Also of record and considered in connection with the appeal 
are the written statements provided by the Veteran.  In 
summary, the duties imposed by the VCAA have been considered 
and satisfied.  

II.  Background

In a May 2005 rating decision issued in June 2005, the RO 
granted service connection for PTSD and assigned an initial 
30 percent disability rating, effective June 4, 2004.  

Private treatment records dated from January 2003 to January 
2006 generally reflect that the Veteran reported panic 
attacks, nightmares, hypervigilance, exaggerated startle 
response, and flashbacks.  The records shows that in January 
2003 and November 2005 the Veteran reported experiencing 
panic attacks ranging in occurrence from never to one to two 
times a week and lasting from two to four minutes.  The 
Veteran reported suicidal ideation on one occasion but 
indicated that he had no plan.  

A November 2004 private psychiatric evaluation included a 
diagnosis of chronic, severe, PTSD.  The Veteran reported 
frequent intrusive thoughts, nightmares, flashbacks, distress 
at triggers which remind him of past trauma, avoidance of 
conversations about past service, anhedonia, estrangement and 
detachment from others, chronic sleep disturbance, 
irritability and anger outbursts, concentration and memory 
problems, hypervigilance, and exaggerated startle response.  
He indicated that during his free time he preferred to spend 
quiet time at home alone.  The Veteran stated that he avoids 
crowds at all cost and is unable to tolerate people standing 
behind him.  He reported being so hypervigilant that he has 
to keep his back to the wall whenever possible.  The Veteran 
stated that he was easily startled by loud noises and is 
frequently irritable and has angry outbursts.  He reported 
that his memory problems seem to worsen with every year and 
he frequently gets lost when he is driving.  He stated he 
cannot remember what he reads and frequently misplaces 
things.  In addition, the Veteran said he experiences 
depressed moods and crying spells.  He reported sweating, 
shaking, and severe anxiety, occurring at least two or three 
times per month.  The Veteran reported frequently hearing his 
name called or hearing noises in the house such as footsteps 
or doors opening or closing, but when he investigates, he 
finds no logical explanation for these perceptual 
disturbances.  He also reported seeing shadows of figures or 
movement in his peripheral vision.  

On mental status examination, the Veteran was cooperative, 
had normal dress and speech, and was anxious in mood.  His 
affect was restricted; his thought process linear.  There 
were no hallucinations or delusions during the brief 
interview.  There were no current active suicidal or 
homicidal ideations.  His judgment and insight were fair.  He 
was assigned a Global Assessment of Functioning (GAF) score 
of 35.  

At an April 2005 VA examination, the Veteran reported that he 
had problems since 1970.  His symptoms had pretty much stayed 
the same.  He said, "I don't like people behind me.  I can't 
sleep.  I stay to myself."  The Veteran stated that he had 
difficulty falling asleep and interrupted sleep.  He said he 
experienced nightmares three times a week with intrusive 
thoughts and that he was easily startled, hypervigilant, and 
uncomfortable in crowds (and avoids them).  He reported being 
short-tempered and said he did not watch things on television 
related to Vietnam.  

On examination, the Veteran was found to be an alert, 
cooperative man who was neatly dressed.  He was oriented to 
person, place and time.  The examiner noted no loose 
associations, flight of ideas or bizarre motor movements or 
tics.  The Veteran's mood was a bit tense but cooperative.  
His affect was appropriate.  The examiner found that there 
was no homicidal or suicidal ideation or intent.  There was 
no impairment of thought processes or communication.  There 
were no delusions, hallucinations, ideas of reference or 
suspiciousness.  His memory, both remote and recent, appeared 
to be good; his insight and judgment appeared to be adequate, 
as was intellectual capacity.  The examiner gave the Veteran 
a GAF score of 55 with moderate impairment of psychosocial 
functioning.  

In a July 2005 examination report, a private physician 
diagnosed the Veteran with chronic PTSD and chronic major 
depression and assigned a GAF score of 30.  The physician 
noted that the Veteran was experiencing nightmares at least 
four to six times per week, waking with panic sweats (lasting 
from two to three minutes).  He also had panic attacks which 
occur once to twice per month lasting at least three to four 
minutes.  The Veteran reported only one to two hours of sleep 
a night.  The private physician noted the following: 

he has intrusive thoughts, startles 
easily, is hypervigilant, and cannot 
tolerate anyone behind him.  He does not 
socialize with anyone.  His recent memory 
is severely impaired, so much so that he 
cannot remember what he reads and gets 
lost when traveling.  His working memory 
is 75 percent impaired.  His anger, 
sadness, and fear come upon him without 
the knowledge of why 50 percent of the 
time which indicates that his prefrontal 
cortex is dysfunctional.  He hears his 
name being called two to five times per 
week, hears cars drive up at his 
residence two to five times per week, and 
hears noises in the house two to five 
times per week.  He also sees shadows 
moving out of the corners of his eyes one 
to two times per day.  All of these 
hallucinations and illusions occur when 
no one or anything is there.  He feels 
depressed 30 percent of the time with low 
energy and little interest in things.  He 
has crying spells occasionally and he 
angers and agitates easily.  He feels 
helpless at times and suicidal sometimes.  

The private physician concluded that the Veteran was unable 
to sustain social relationships and also unable to sustain 
work relationships and for that reason he considered the 
Veteran permanently and totally disabled and unemployable. 

In a January 2007 VA examination report, the Veteran was 
diagnosed with PTSD and assigned a GAF score of 54.  During 
that examination, the Veteran stated that he has had 
difficulty since 1969 and that sometimes his symptoms are 
worse than others.  When he is having diffculty, his sleep is 
interrupted, he is hypervigilant, he is irritable, and he has 
nightmares.  The Veteran states he has difficulty both 
falling asleep and interrupted sleep.  He said he has 
nightmares twice a week along with intrusive thoughts.  He 
stated he was anxious, easily startled, and hypervigilant.  
He stated he avoids large crowds and does not watch war 
movies on television.  He reported his temper being short.  
The Veteran reported full-time employment for Brinks, where 
he has been employed for 39 years.  He stated he missed work 
about one day every two to three months.  

Most recently, the Veteran had a VA examination in January 
2008.  The Veteran reported a worsening in his condition, in 
that he said his sleep is worse.  He stated that he has both 
difficulty falling asleep and interrupted sleep.  He said he 
has nightmares about three times a week along with intrusive 
thoughts.  He does not watch war movies on television.  He 
reports being short-tempered and avoids large crowds.  He is 
anxious and easily startled.  He also states he is 
hypervigilant.  The Veteran reported continued employment at 
Brinks, where he has worked for the past 39 years.  He said 
occasionally he misses work.  He dresses and feeds himself, 
and attends to his own toilet needs.  He lives with his wife 
of over 40 years and does some chores around the house.  He 
has a few friends but spends a lot of time around the house.  
He reads and watches television and occasionally goes to 
church.  

On mental status examination, the examiner noted: 

this is an alert, cooperative Veteran who 
is neatly dressed.  He is soft-spoken, 
answers questions and volunteers little 
information.  There are no loosened 
associations or flight of ideas.  He has 
no bizarre motor movements or tics.  His 
mood is subdued.  His affect is 
appropriate.  He states he has nightmares 
and intrusive thoughts.  There is no 
homicidal or suicidal ideation or intent.  
There is no impairment of thought or 
processes or communication.  There are no 
delusions, hallucinations, ideas of 
reference, or suspiciousness.  He is 
oriented times three.  His memory, both 
remote and recent, appears to be 
adequate.  Insight and judgment appear to 
be adequate, as is his intellectual 
capacity.  

The examiner assigned a GAF score of 53.  

III.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code 9411.  The Board notes that 
psychiatric disabilities other than eating disorders are 
actually rated pursuant to the criteria of a General Rating 
Formula.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described above reveals GAF scores given by VA 
examiners ranging between 53 and 55 and GAF scores given by 
the Veteran's private physicians of 35 in November 2004 and 
30 in July 2005.  A score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  The Board notes that a 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job), while a 
GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

The Board has considered the evidence of record in light of 
the criteria noted above and finds that the criteria for a 
disability rating in excess of 30 percent is not warranted.  

In this regard, the Veteran has reported regular and full 
time employment with the same company, Brinks, for over 
thirty years.  In his latest VA examination in January 2008, 
the Veteran stated that he "occasionally" missed work.  
Similarly in a VA examination in January 2007, the Veteran 
stated that he missed a day of work every two to three 
months.  The Board has considered the July 2005 private 
physician diagnosis that the Veteran was unable to maintain 
work relationships and that the Veteran was considered to be 
totally disabled and unemployable.  However, the totality of 
the evidence shows that the Veteran is employable and that he 
is able to maintain a work relationship.  

Additionally, the record reflects that the Veteran is capable 
of routine behavior (evidenced by his ability to maintain 
regular full time employment), and provide self care.  The 
Veteran's PTSD is also characterized by chronic sleep 
impairment.  At his 2008 VA examination the Veteran noted 
that his sleeping had gotten worse and described nightmares 
about three times a week with intrusive thoughts.  The 
Veteran has also experienced a depressed mood, anxiety, and 
suspiciousness.  However, the Veteran has appropriate affect 
and there has been no documentation of impairment of thought 
processes or communication.  

The record reflects that the Veteran has been assigned five 
different GAF scores.  Three scores fall within the moderate 
range, 53, 54, and 55.  Two of the scores, 30 and 35, 
indicate major impairment.  However, the Board finds that the 
evidence of record is inconsistent with GAF scores of 30 and 
35.  Evidence of record shows that the Veteran has been 
married for over forty years to the same woman and has a 
relationship with his daughter, he is able to work, and has 
good judgment and thinking skills.  Because GAF scores must 
be considered in light of the actual symptoms of the Veteran, 
the Board lends more weight to the GAF scores that reflect 
the evidence of record, showing that the Veteran has moderate 
difficulty in social and occupational situations.  

The Board finds that the overall medical evidence reflects a 
level of impairment most consistent with the criteria for the 
current 30 percent rating under Diagnostic Code 9411.  The 
medical record suggests that the Veteran's PTSD has caused 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks but not reduced reliability and 
productivity.  The record reflects that the Veteran's PTSD 
has been primarily characterized by intermittent periods of 
inability to perform occupational tasks.  The Veteran 
acknowledges that he works full time and regularly and only 
occasionally misses work.  In order to warrant an evaluation 
in excess of 30 percent under Diagnostic Code 9411, the 
evidence must show that the Veteran's PTSD is characterized 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  This 
type of symptomatology is not shown in the Veteran's case.  
Although some impairment in memory was noted on examination, 
both the VA examiners and the private physicians indicated 
that the Veteran's thought processes, abstract thinking, and 
communication were normal.

Based upon these findings, and following a full review of the 
record, the Board determines that the preponderance of the 
evidence is against a finding that the Veteran's disability 
should be rated in excess of 30 percent.  Since grant of 
service connection, the Veteran's PTSD has been no more than 
30 percent disabling, therefore the requirements for a rating 
of 50, 70, or a 100 percent have not been met.  As the Board 
finds that the record presents no basis for an assignment of 
more than a 30 percent rating for PTSD, there is no basis for 
staged ratings of the disability pursuant to Fenderson and 
Hart.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 
509-10.  

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extraschedular consideration.  The 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that his PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than the 30 percent rating.  See 38 
C.F.R. § 3.321(b)(1).  There is no indication that his PTSD 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for the period 
in question.  In this regard, the Board notes that the 
Veteran's 30 percent disability rating takes into account 
occasional occupational impairment and though the Veteran's 
private psychiatrist in July 2005 found the Veteran to be 
unemployable, the record does not support that finding (as 
the Veteran reported continued full time employment at his 
January 2008 VA exam).  

Moreover, the Veteran's condition is not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Veteran reported no previous psychiatric 
hospitalizations or emergency room visits for his PTSD.  In 
the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).













In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


